                                                                                                   0•Fite No,
 STATE OF NORTH CAROLINA                                                                                             19 CVS 3742
                                                                                                             In The General Court Of Justice
                CUMBERLAND                     County                                                  •District El Superior Court Division
Name OfPlaintiff
 ANTHONY THOMPSON
Address
                                                                                                         CIVIL SUMMONS
                                                                                       11 ALIAS AND PLUMES SUMMONS(ASSESS FEE)
Qs State,Zip

                              VERSUS                 '                    .                                                          G.S. 1A-1, Rules 3and 4
—NBALFOUR
   ameOfDefendan  IN
               BEMTVINFRASTRIIMIRE,  INC,BALFOUR BEATTY        Oats OriginalSummonsIssued
 CONSTRULTION LI.C. BALFOUR ar.Arrie EQUIPMENT LLC,BALFOUR
  ENTERPRISES,INC.. BRANDSAFWAY SERVICES,LLC.SA MAY GROUP Date(5)SubsoQuentSunmonsfeal indeed
  HOLDINGS,LLC.BRANDSAFWAY LLC,BRANDSAEWAY INDUSTRIES                                                                        .
  LI.C, BRANDSAFIVAV
         Vi:t.         SOLUTIONS LLC.SAFWAY,1.1.C,TH1'SSENKRUPP
C A INA'                       vgant4,,ynt wropsrlp...rer
           11\f• and CAI:W.11"M!1

 To Each Of The Defendant(s) Named Below:                                                                                                                     •
Name AndAddress OfDefendant 1                                                  Name And Address OfDefendant 2
Brathigafway Solutions LLC                                                         SaDvay LLC
do C7 Corporation System, Registered Agent                                         do Bryan M.l'fokl, Registered Agent
160 Mine Lake Court,Suite 200                                                      200 Horizon Drive,Suite 100
Raleigh,NC 27615                                                                   Raleigh, NC 27615-1947
               IMPORTANT!You have been sued! These papers are legal documents, DO NOT throw these papers out!
               You have to respond within 30 days.You may want to talk with a lawyer about your case as soon as
               possible, and, if needed, speak with someone who reads English and can translate these papers!
  A            IIMPORTANTEI iSe ha entablado un proceso civil en su contra! Estos papeles son documentos legates.
               iN0 TIRE estos papeles!
               Tiene que contester a mils tardar en 30 dies. iPuede querer consulter con un abogado lo antes poslble
               acerca de su caso y, de ser necesario, habiar con alguien que lea InglOs y que pueda traducir estos
               documentosl
 A Civil Action Has Been Commenced Against You!A              ,,L4 1 //a>)-14
 You are notified to appear and answer the complai?ortkiilaintiff as follows:
                                                                            .
 1. Serve a copy of your written answer to the complaint upon the plaintiff or plaintiff's attorney within thirty(30)days after you have been
     served. You may serve your answer by delivering a copy to the plaintiff or by mailing it to the plaintiffs last known address, and
 2. File the original of the written answer with the Clerk of Superior Court of the county named above.                                  .
 If you fall to answer the complaint, the plaintiff will apply to the Court for the relief demanded in the complaint.
Name AndAddress OfPkiktireAttorney(ifnone,Address OfPOW°                       Oat             •   ...5.......11rme e
                                                                                                                    fr I                       /
                                                                                                                                               .14:1 gr, mu
 Brenton D. Adems/Marlo Thaggard-O'Tuel                                                                                              1
  Brent Adams & Associates                                                                                                                     IIIP
  Post Office Box 1389                                                        4
                                                                              /11 4411VA ,dp                                              , - 1/
  Dunn,NC 28334                                                               g.
                                                                               ir„„"-
                                                                                  J409.
                                                                                      .- err ir     re,i         Amir&    -•-,ed;
                                                                                                                                —,,, --:.
                                                                                                                                  ,,
                                                                                                                                   ,         "
                                                                                      a •- •          'III      LT/"IP 'e          ri OM 0 Superior Court
_ 910-892-8177                                                                                                                ,/


                                                                               Date Of Endorsement                    Time
 III ENDORSEMENT(ASSESS FEE)                                                                                                               Om       DPM
    This Summons was originally issued on the date indicated                       Signature
    above and returned not served. At the request of the plaintiff,
    the time within which this Summons must be served is
    extended sixty(60)days.                                                          0Deputy csc        0Assistant CSC           0Cfe      OfSuperior Court
                                                                               •

 NOTE TO PARTIES: Many counties have MANDATORYARBITRATION programs in which most cases where the amount in controversy is $256000or
                       less are heard by an arbitrator before a tdal. The parties will be notified ifthis case is assigned for mandatory arbitrafon, end,If
                       so, what procedure is to be followed

                                                                                                                                      lk
                                                                          (Over)                                 I   - I     I M4'\in!
  A0C-CV100,Rev. 4118                                                                                                            4
 02018 Administrative Office of the   Courts
11=1111110111011=MMOOMMI                                             RETU!IN ppiRVICE                        1                     --- -   -- - - ---. -
 I certify that this Summons and a copy of the complai,t‘eri
                                                                                         e.D 0.0iitiwf
                                                                                     and servedts mows:
                                                                         DEFENDANT 'I
Date Served                            rime Servod                                  Name OfDefendant                                                .
                                                              •AM •PM

D By delivering to the defendant named above a copy of the summons and complaint.                    •
0 By leaving a copy of the summons and complaint at the dwelling house or usual place of abode pf the defendant named above with a
     person of suitable age and discretion then residing therein.
• As the defendant is a corporation, service was effected by delivering a copy of the summons and complaint to the person named
  below.
      Name And Addis= OfFenton With Whom Copies Left(if omporation. give title ofperson copies left with)



                                                                                    .
                                                                                                                               •
                           •
                                                              .
0 Other manner of service (specify)

                   •                         .                                                                                                  •

0 Defendant WAS NOT served for the following reason:




                               •                                         DEFENDANT.2
Date Salved                            Time Served                                  Name Of Defendant
                                                               0AM       li PM


 III By delivering to the defendant named above a copy of the summons and complaint
0 By leaving a copy of the summons and complaint at the dwelling house or usual place of abode of the defendant named above with a
     person of suitable age and discretion then residing therein.
 Ef As the defendant Is a corporation, service was effected by delivering a copy of the summons and complaint to the person named
  • below.
      Name And Address OfPerson With Whom chdes Left(If corporation. give title ofperson copies left with)


                                                            .7.4".!-''

                                                                            .                                           .


 III Other manner of service (specify)                                                                              .               •




                                   •
 El Defendant WAS NOT served for the following reason:


"l Y:    1-6

Service Fee Feld                                                                    Signature OfDeputy Sheriff Making Return
$
Dale Received                                                                       Name OfSheriff(type or print)


Date Of Return                                                                      County OfSheriff


  ACC-CV-100, Side Two. Rev. 4118
  42 2018 Administrative Office of the Courts
